MaRshall, J.
The money deposited with the clerk to redeem the mortgaged premises was rightly withdrawn before the motion was made to obtain a lien thereon; and therefore, if such lien could in any event have been obtained, the motion came too late and was properly denied. The writ of assistance was properly denied upon the ground that the sale had not yet been confirmed. Loomis v. Wheeler, 18 Wis. 524, is cited by counsel for appellant to the point that the *65denial of tbe motion to set aside a sale is equivalent to a •confirmation, but an examination of tbe case fails to disclose that any such question was either presented or decided, or. that any suggestion of that kind was made. The court there held, under a rule of court then existing, that the purchaser at a foreclosure sale was entitled to be let into possesr sion, and, if need be, to a writ of assistance before the confirmation of the sale; but sec. 3169, E. S., provides that the purchaser at a foreclosure sale, on production of the sheriff’s deed, shall be let into possession, and the court may, if necessary, issue a writ of assistance to deliver such possession; and in Welp v. Gunther, 48 Wis. 543, this court •distinctly held that this section defines the rights of the purchaser after confirmation of sale. Neither title nor right of possession in the purchaser absolutely exists until after confirmation. Wahler v. Endter, 46 Wis. 301.
Some other questions are presented by the record and have been considered, but they fail to disclose any ground for a reversal of the order appealed from.
By the Court. — The order of the circuit court is affirmed.